        Case 3:19-cv-00575-VLB Document 26 Filed 01/24/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 NICHOLAS CLARK,                       :
      Plaintiff,                       :
                                       :        No. 3:19-cv-575 (VLB)
       v.                              :
                                       :
 COOK, et al.,                         :         January 24, 2020
     Defendants.                       :
                                       :
                                       :
                                       :
                                       :

             RULING ON MOTION FOR APPOINTMENT OF COUNSEL

      Plaintiff Nicholas Clark, currently confined at Garner Correctional

Institution in Newtown, Connecticut, seeks appointment of pro bono counsel in

this action pursuant to 28 U.S.C. §1915(e)(1). [Dkt. 23] For the reasons set forth

below, Plaintiff’s motion is DENIED without prejudice.

      The Second Circuit repeatedly has cautioned the district courts against the

routine appointment of counsel. See, e.g., Ferrelli v. River Manor Health Care

Center, 323 F.3d 196, 204 (2d Cir. 2003); Hendricks v. Coughlin, 114 F.3d 390, 393

(2d Cir. 1997). The Second Circuit requires the movant to satisfy “the threshold

requirement that the [case] have ‘some likelihood of merit.’” Smith v. Fischer,

803 F.3d 124, 127 (2d Cir. 2015) (citing Cooper v. A. Sergenti Co., 877 F.2d 170,

172-74 (2d Cir. 1989)). The Second Circuit also has made clear that before an

appointment is even considered, the indigent person must demonstrate that he is

unable to obtain counsel. Saviano v. Local 32B-32J, 75 F. App’x 58, 59 (2d Cir.

2003) (quoting Cooper, 877 F.2d at 173).
        Case 3:19-cv-00575-VLB Document 26 Filed 01/24/20 Page 2 of 3




      Plaintiff alleges that she suffers from gender dysphoria and that Dr. Valletta

has denied her all treatment to transition to a female because she did not

commence treatment before she was incarcerated. The Court assumed in the

Initial Review Order that Plaintiff has a serious medical need and noted that she

had sufficiently alleged that Dr. Valletta was involved with her treatment. [Dkt. 10

at 4-5] Without further development of the record, however, the Court cannot

determine whether Plaintiff’s claims have likelihood of merit.

      Plaintiff states that several law firms have declined representation. She

also states that Inmates’ Legal Aid Program declined her request for

representation. [Dkt. 23-1] The letter states that Inmates’ Legal Aid Program

could not represent Plaintiff and explained their role was research and

advisement. The contract between Inmates’ Legal Aid Program and the

Department of Correction provides that “advisement” includes assistance in

drafting motions and discovery requests and responding to motions filed by the

defendants. See Department of Correction Administrative Directive 10.3(4)

(program attorneys can assist in identifying, articulating and researching legal

claims, provide legal advice, and prepare meaningful legal papers such as writs,

complaints, motions, and memoranda of law), available at

portal.ct.gov/DOC/AD/AD-Chapter-10. Although the letter invited further contact

with questions, Plaintiff does not indicate that she requests any available forms

of assistance. Absent evidence that the available assistance is insufficient at this

stage of litigation, Plaintiff has not shown that she is unable to obtain legal

assistance on her own.



                                          2
        Case 3:19-cv-00575-VLB Document 26 Filed 01/24/20 Page 3 of 3




      Plaintiff’s motion for appointment of counsel [Dkt. 23] is DENIED without

prejudice. Any renewed motion shall include information explaining why the

assistance available from the Inmates’ Legal Aid Program is insufficient at this

stage of litigation. In light of this order, Plaintiff’s motion for status conference

regarding this motion [Dkt. 25] is DENIED as moot.

                                               IT IS SO ORDERED.

                                               ________/s/_____________
                                               Vanessa L. Bryant
                                               United States District Judge


Dated at Hartford, Connecticut: January 24, 2020




                                           3
